 Case: 4:20-cv-01778-CDP Doc. #: 18 Filed: 12/17/20 Page: 1 of 2 PageID #: 729




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GUNAPT DEVELOPMENT, LLC,                             )
                                                     )
      Plaintiff,                                     )
                                                     )      Case No. 4:20-cv-01778
v.                                                   )
                                                     )      JURY TRIAL DEMANDED
PEINE LAKES, L.P., 2010 PEINE ROAD LLC,              )
CENTERLINE CORPORATE PARTNERS                        )
XXVII LP, CENTERLINE AFFORDABLE                      )
HOUSING ADVISORS LLC, and RELATED                    )
CORPORATE XXVI SLP, LLC,                             )
                                                     )
      Defendants.                                    )

                      DISCLOSURE OF ORGANIZATIONAL INTERESTS

        Pursuant to Federal Rule of Civil Procedure 7.1 and E.D. Local Rule 3-2.09, counsel of

record for Plaintiff Gunapt Development, LLC hereby gives notice that the following corporate

interests are disclosed:

        1.     If the subject organization is a corporation, state:

                   a. The parent companies of the corporation: N/A

                   b. Subsidiaries not wholly owned by the corporation: N/A

                   c. Any publicly held company that owns ten percent (10%) or more of the

                      corporation: N/A.

        2.     If the subject organization is a limited liability company or a limited liability

               partnership, state its members and each member’s state of citizenship: Gordon

               Gundaker (Missouri), Michael Hejna (Missouri) and Gundaker Commercial

               Group, Inc. (Missouri).

                                                         Respectfully submitted,
 Case: 4:20-cv-01778-CDP Doc. #: 18 Filed: 12/17/20 Page: 2 of 2 PageID #: 730




                                                   ROSENBLUM GOLDENHERSH, P.C.

                                            BY:    /s/ John J. Gazzoli, Jr.
                                                   John J. Gazzoli, Jr., #24781MO
                                                   Theresa A. Phelps, #55023MO
                                                   Jessica C. Gittemeier, #65924MO
                                                   7733 Forsyth Blvd., 4th Floor
                                                   St. Louis, MO 63105
                                                   (314) 726-6868
                                                   (314) 726-6786 (facsimile)
                                                   jgazzoli@rosenblumgoldenhersh.com
                                                   tphelps@rosenblumgoldenhersh.com
                                                   jgittemeier@rosenblumgoldenhersh.com

                                                   Attorneys for Plaintiff Gunapt Development,
                                                   LLC




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served
upon the following via operation of the Court’s electronic filing system on this 17th day of
December, 2020:

Bruce D. LeMoine
Christopher R. LaRose
Angela B. Kennedy
Armstrong Teasdale LLP
7700 Forsyth Blvd., Ste. 1800
St. Louis, MO 63105
blemoine@atllp.com
clarose@atllp.com
akennedy@atllp.com

                                                           /s/ John J. Gazzoli, Jr.




                                               2
